2019 UT App 110



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellant,
                               v.
                        JOSE DE LA ROSA,
                            Appellee.

                            Opinion
                       No. 20170993-CA
                       Filed June 20, 2019

           Third District Court, Salt Lake Department
            The Honorable Katie Bernards-Goodman
                          No. 161902721

         Sean D. Reyes and Jonathan S. Bauer, Attorneys
                         for Appellant
              Teresa L. Welch, Attorney for Appellee

   JUDGE GREGORY K. ORME authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and RYAN M. HARRIS
                        concurred.

ORME, Judge:

¶1      After a jury convicted him of one count of possession of a
controlled substance with intent to distribute and one count of
retail theft, defendant Jose De La Rosa, through post-conviction
counsel, moved the court for a new trial pursuant to rule 24 of
the Utah Rules of Criminal Procedure. He claimed entitlement to
a new trial on five grounds: (1) the jury instruction on
constructive possession was inadequate; (2) his prior drug
possession and distribution convictions should not have been
                         State v. De La Rosa


admitted at trial; (3) there was juror misconduct; 1 (4) his retail
theft charge should have been severed from his possession with
intent to distribute charge at trial; and (5) his trial counsel failed
to move to suppress the evidence obtained from the search of his
vehicle. 2




1. The juror misconduct to which Defendant refers occurred at
the close of the State’s case-in-chief. After the State rested, the
trial court called a brief recess. As the bailiff walked past the jury
room during the recess, he heard the jurors discussing the case,
in violation of a jury instruction that stated: “You should not
begin any discussions on the evidence until the case is presented
to you for deliberation after closings.” The bailiff instructed the
jury to cease discussing the case and reported the matter to the
trial court. The court, in turn, informed the parties of what had
transpired. The defense asked what the jurors had specifically
said, but the bailiff could not provide any particulars other than
that he had generally heard them “talking about the case and
about evidence.” The court initially offered to ask the jurors
what they had discussed but ultimately decided against it.
Instead, the court admonished the jury, and Defendant
proceeded to present his defense.

2. Defendant argued all five grounds in his initial motion for a
new trial. But in his amended motion, Defendant argued only
the first four grounds and appears to have abandoned the
argument that his trial counsel was remiss for not moving to
suppress the evidence obtained from the search of his vehicle. In
its order granting a new trial, the trial court expressly stated that
it had reviewed both Defendant’s initial and amended motions
for a new trial. It is unclear, given the absence of any explanation
by the trial court, whether in so stating it considered all the
issues to be alive and well or whether, as at least seems possible,
it took the amended motion to mean that the fifth issue was dead
and buried.




20170993-CA                      2                2019 UT App 110
                         State v. De La Rosa


¶2     The trial court granted Defendant’s motion but did not
identify which of the five grounds raised by Defendant formed
the basis for its decision. Its order was limited to the following:

       The Court, having reviewed Defendant’s Motion
       for a New Trial, the State’s Opposition to
       Defendant’s Motion for a New Trial and
       Defendant’s Amended Motion for a New Trial,
       makes the following ruling: Defendant’s Motion is
       granted.

The State appeals, arguing, among other things, that we should
remand to the trial court for it to identify the rationale for its
ruling. We agree.

¶3      Rule 24 of the Utah Rules of Criminal Procedure provides
that trial courts may “grant a new trial in the interest of justice if
there is any error or impropriety which had a substantial
adverse effect upon the rights of a party.” Utah R. Crim. P. 24(a).
Unlike its civil counterpart, rule 24 does not expressly require
trial courts to provide reasons for granting a new trial in
criminal cases. Compare Utah R. Civ. P. 59(d) (“The order
granting a new trial must state the reasons for the new trial.”),
with Utah R. Crim. P. 24. But because appellate courts cannot
meaningfully review a trial court’s grant of a new trial without
having the benefit of the trial court’s reasons for its ruling—
especially when some of the grounds argued warrant inquiry
into the trial court’s underlying legal conclusions—we agree
with the State that it is necessary to remand with instructions
that the trial court identify the basis for its decision to grant
Defendant a new trial.

¶4      “We review a trial court’s ruling on a motion for a new
trial under an abuse of discretion standard.” State v. Billingsley,
2013 UT 17, ¶ 9, 311 P.3d 995. Generally, this standard is highly
deferential to the trial court’s ruling in that “we assume that the
district court exercised proper discretion unless the record
clearly shows the contrary.” State v. Serrano, 2019 UT App 32,


20170993-CA                      3                2019 UT App 110
                        State v. De La Rosa


¶ 8, 440 P.3d 734 (quotation simplified). But “trial courts do not
have discretion to misapply the law.” State v. Petersen, 810 P.2d
421, 425 (Utah 1991). For this reason, “the abuse­of­discretion
standard of review will at times necessarily include review to
ensure that no mistakes of law affected a lower court’s use of its
discretion.” State v. Barrett, 2005 UT 88, ¶ 17, 127 P.3d 682.

¶5      Defendant contends that the trial court’s order is
sufficient for purposes of appellate review because “the record
indicates that the trial [court] took a thoughtful, careful approach
to ensuring that [Defendant] received his constitutional right to a
fair trial” and that should be enough to satisfy the abuse of
discretion standard applied by appellate courts when reviewing
a ruling on a motion for a new trial. This argument arises from
the recognition that trial courts are in an advantaged position to
that of appellate courts “to determine the impact of events
occurring in the courtroom on the total proceedings.” State v.
Maestas, 2012 UT 46, ¶ 325, 299 P.3d 892 (quotation simplified).
See also ASC Utah, Inc. v. Wolf Mountain Resorts, LC, 2013 UT 24,
¶ 22, 309 P.3d 201. And we might very well agree with
Defendant’s argument had he limited the arguments in his
motion for a new trial to those that would not ordinarily require
review of the trial court’s underlying legal conclusions on
appeal. For example, a determination of whether the jury
misconduct in the present case merited a new trial would have
been almost wholly dependent on the trial court’s evaluation of
the impact such misconduct had on the fairness of the
proceedings—something that is inherently difficult for appellate
courts to second guess. Had Defendant limited his motion to this
and similar arguments, our review of the trial court’s ruling
would indeed be circumscribed by the assumption “that the
district court exercised proper discretion,” Serrano, 2019 UT App
32, ¶ 8 (quotation simplified), and we would reverse “only if
there is no reasonable basis for the decision,” ASC Utah, 2013 UT
24, ¶ 21 (quotation simplified).

¶6     On the other hand, a trial court “is not necessarily in a
better position than an appellate court to identify its own errors



20170993-CA                     4                2019 UT App 110
                         State v. De La Rosa


of law.” Id. ¶ 23. Thus, when a trial court determines that a legal
error “had a substantial adverse effect upon the [defendant’s]
rights,” Utah R. Crim. P. 24(a), it necessarily exceeds its
discretion if there was no underlying error. Our Supreme
Court’s decision in State v. Billingsley, 2013 UT 17, 311 P.3d 995, is
illustrative of this point. In Billingsley, the trial court had
previously determined a teacher’s testimony that a rape victim
had made “inappropriate sexual advances” toward her to be
inadmissible under rule 412 of the Utah Rules of Evidence.
Id. ¶¶ 7, 10. The court eventually granted a new trial to the
defendant after it determined the evidentiary ruling to be in
error and concluded that the exclusion violated the defendant’s
Sixth Amendment right to confront the witnesses against her. Id.
Our Supreme Court held that the trial court abused its discretion
in granting a new trial because the court “correctly excluded the
evidence” in the first place and the exclusion therefore “could
not justify arresting the verdict.” Id. ¶ 10. See id. ¶ 23. It further
concluded that the exclusion did not violate the defendant’s
Sixth Amendment rights and that “[t]he trial court abused its
discretion when it determined that [the defendant’s] right to
confront witnesses against her was violated.” Id. ¶ 17.

¶7      Likewise, the trial court in the present case would have
abused its discretion had it, for example, granted a new trial
based on its belief that the jury instruction on constructive
possession was inadequate and we later determined that this
underlying legal conclusion was incorrect. Because there would
be no underlying error that could possibly have “had a
substantial adverse effect upon the rights of [Defendant],” see
Utah R. Crim. P. 24(a), the trial court would not have been
justified in granting a new trial in that situation. Thus, the trial
court’s reasons for granting a new trial are crucial to meaningful
appellate review of its ruling.

¶8     Defendant’s argument that the record is sufficient to
determine that the trial court did not exceed its discretion in
granting a new trial is further undermined by Utah Supreme
Court precedent, which states:



20170993-CA                      5                2019 UT App 110
                        State v. De La Rosa


       If the trial court determines that a new trial is
       warranted and grants the motion, it should
       describe the basis for its decision in the record such
       that an appellate court can have the benefit of those
       reasons. . . . “In order to eliminate speculation as to
       the basis of the exercise of judicial discretion in
       granting new trials, the record should show the
       reasons and make it clear the court is not invading
       the province of the jury. . . . With no indication as
       to the basis for exercise of the power vested in the
       court to grant new trials the appeal tribunal would
       be left to analyze the matter from the evidence, the
       record, and the instructions. It would be required
       to search out possible reasons for agreeing or
       disagreeing with the trial court in the exercise of
       [its] discretion. The exercise of judicial discretion
       must be based upon some facts notwithstanding
       great latitude is accorded the trial court in such
       matter.”

Crookston v. Fire Ins. Exch., 817 P.2d 789, 804 (Utah 1991) (quoting
Saltas v. Affleck, 105 P.2d 176, 178 (Utah 1940)).

¶9      Defendant argues that this principle is limited to the civil
context, as is evidenced by the adoption of rule 59(d) of the Utah
Rules of Civil Procedure, requiring that the trial court state the
reasons for granting a new trial, coupled with the lack of any
corresponding provision in the Utah Rules of Criminal
Procedure. But when our Supreme Court articulated this
principle in Saltas, and subsequently reaffirmed it in Crookston,
the Utah Rules of Civil Procedure did not require trial courts to
state their reasons for granting a new trial as they do now.
Compare Utah R. Civ. P. 59 (1991), with id. R. 59(d) (2019) (“The
order granting a new trial must state the reasons for the new
trial.”). Instead, the Court articulated this principle as an
appellate court’s prerogative to request additional information
from the trial court to facilitate meaningful appellate review of



20170993-CA                      6                2019 UT App 110
                        State v. De La Rosa


the court’s grant of a new trial. 3 Otherwise, appellate courts
would have to resort to speculation, see Crookston, 817 P.2d at
804, and could potentially affirm on a basis not relied on by the
trial court. 4 Even conclusions of legal error are in most cases
followed by inquiries into whether the “error . . . had a
substantial adverse effect upon the rights of a party.” Utah R.
Crim. P. 24(a). And this inquiry falls entirely within the
discretion of the trial court due to its advantaged position to
judge “the impact of” legal errors “on the total proceedings.”
Maestas, 2012 UT 46, ¶ 325. Thus, affirming on alternate grounds
would ultimately undermine the broad discretion granted trial
courts when ruling on motions for a new trial. Cf. Interstate

3. Because we remand to the trial court on this basis, we need not
determine whether rule 59(d) of the Utah Rules of Civil
Procedure applies to criminal proceedings by virtue of rule 81(e).
See Utah R. Civ. P. 81(e) (“These rules of procedure shall also
govern in any aspect of criminal proceedings where there is no
other applicable statute or rule, provided, that any rule so
applied does not conflict with any statutory or constitutional
requirement.”).

4. It is well recognized that, ordinarily, an appellate court “may
affirm the judgment appealed from if it is sustainable on any
legal ground or theory apparent on the record, even though such
ground or theory differs from that stated by the trial court to be
the basis of its ruling or action, and . . . even though such ground
or theory is not urged or argued on appeal by appellee, was not
raised in the lower court, and was not considered or passed on
by the lower court.” State v. Topanotes, 2003 UT 30, ¶ 9, 76 P.3d
1159 (quotation simplified). But as we have explained, this
principle is difficult to apply in the context of reviewing a trial
court’s grant of a new trial because of the discretionary inquiry
that trial courts must engage in following the conclusion that an
error or other impropriety occurred at trial, which determination
is inherently difficult for appellate courts to make from a cold
record.




20170993-CA                     7                2019 UT App 110
                         State v. De La Rosa


Income Props., Inc. v. La Jolla Loans, Inc., 2011 UT App 188, ¶ 20,
257 P.3d 1073 (stating that appellate courts have a “right to
require a meaningful statement of the basis of the trial court’s
decision and enough factual findings to assure us that the trial
court’s legal conclusions logically flow from and are supported
by the evidence”).

¶10 The concern our Supreme Court had in Crookston applies
equally, if not more so, in the criminal context. There are seven
specific grounds on which a trial court may grant a new trial in
civil cases, see Utah R. Civ. P. 59(a)(1)–(7), while in criminal cases
trial courts enjoy a greater latitude when granting new trials, see
Utah R. Crim. P. 24(a). Rule 24 permits a trial court to “grant a
new trial in the interest of justice if there is any error or
impropriety which had a substantial adverse effect upon the
rights of a party.” Id. (emphasis added). The interest in avoiding
speculation is significantly increased in criminal cases where the
potential grounds for granting a new trial are more open-ended. 5
Thus, our Supreme Court’s rationale for avoiding speculation
from among seven enumerated grounds in a civil case applies
with even greater force in the criminal context.

¶11 In conclusion, because the trial court did not identify the
ground on which it determined a new trial was warranted, we

5. This concern, however, does not arise when reviewing a trial
court’s denial of a motion for a new trial, which necessarily
involves review of all the arguments made by the defendant in
his motion for a new trial. For that reason, a trial court is not
required to provide its reasons for denying a motion for a new
trial. See ASC Utah, Inc. v. Wolf Mountain Resorts, LC, 2013 UT 24,
¶ 21, 309 P.3d 201 (“District courts are required to explain the
basis for their decisions only when they grant motions for a new
trial—not when they deny such motions.”) (emphasis in
original). That said, there is no question that an explanation from
the trial court, even with a denial, will prove helpful to the
appellate court in reviewing the decision.




20170993-CA                      8                2019 UT App 110
                        State v. De La Rosa


are left to speculate as to the reason and are accordingly
deprived of the ability to provide meaningful appellate review
of the trial court’s decision. We therefore remand with
instructions that the trial court identify and explain the ground
or grounds for its ruling. 6




6. We so order irrespective of whether the State preserved its
argument that the trial court should have stated its reasons for
granting a new trial. The larger issue of whether the trial court
exceeded its discretion in granting Defendant a new trial was
preserved by the State’s opposition to Defendant’s motion for a
new trial. Accordingly, as discussed, see supra ¶¶ 6–10, our
ability to meaningfully review the larger, preserved issue is
wholly dependent upon the trial court’s reasons for its ruling. Cf.
Interstate Income Props., Inc. v. La Jolla Loans, Inc., 2011 UT App
188, ¶ 20, 257 P.3d 1073 (“[The defendant’s] failure to preserve
its challenge to the adequacy of the detail of the findings of fact
does not waive our right to require a meaningful statement of
the basis of the trial court’s decision.”).
    It should go without saying that the explanation sought on
remand can, as a practical matter, only be offered by the judge
who granted the new trial motion. A successor judge would be
no better positioned than would we to discern the rationale of
the prior judge from a cold record. Indeed, in all cases where a
matter is remanded for an explanation that is uniquely within
the province of a particular judge, the matter on remand should
be directed to the same judge, notwithstanding artificial
constraints on the case finding its way to that judge
automatically, such as a change in the judge’s office location or
responsibilities, reassignment of the case for reasons other than
recusal, or the judge’s taking senior status. Given the scheduled
retirement of the judge who ordered the new trial, care should
be taken to direct this matter to her promptly following remand.




20170993-CA                     9               2019 UT App 110